Exhibit 16 January 21, 2009 Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549 RE: Landmark Land Company, Inc. (Commission File number 0001-08755) We have read the statements that we understand Landmark Land Company, Inc. will include under Item 4.01 of the Form 8-K report it will file regarding the recent change of auditors. We agree with such statements made regarding our firm. We have no basis to agree or disagree with other statements made under Item Yours truly, /s/ Aronson & Company Aronson & Company Rockville, Maryland
